DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 11/10/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 5/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
6.	The title of the invention “RESOURCE ALLOCATION DEVICE” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
7.	Claim 1 is objected to because of the following informalities:  Claim 1 recites “the steps of…” there is lack of antecedent basis for the phrase. Appropriate correction is required.
8.	Claim 14 is objected to because of the following informalities:  Claim 14 recites “the steps of…” there is lack of antecedent basis for the phrase. Appropriate correction is required.
9.	Claim 20 is objected to because of the following informalities:  Claim 20 recites “the steps of…” there is lack of antecedent basis for the phrase. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,291,011. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar subject matter relating to the first base station determines that the UE is self-interfered based on the first information, notification information to the second base station, wherein the notification information is used to negotiate with the second base station to allocate a different resource to the UE.
Note that the table below compares the claims of the present invention with the relevant claims in the Patent Application, wherein each claim that are similar or exact are in the same box side by side.
Current CON AP No. 17523413
Patent No. US 11,291,011
1. A first base station, comprising: a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the steps of: receiving, by the first base station, first information transmitted by a second base station, wherein the first information comprises identification information of a user equipment (UE), identification information of a first serving cell of the UE, and service frequency of the first serving cell, and the second base station is a serving base station of the first serving cell; and transmitting, if the first base station determines that the UE is self-interfered based on the first information, notification information to the second base station, wherein the notification information is used to negotiate with the second base station to allocate a different resource to the UE.

20. A non-transitory computer-readable storage medium storing therein a computer program, the computer program is executed by a processor to implement the steps of: receiving, by the first base station, first information transmitted by the second base station, wherein the first information comprises identification information of the UE, identification information of a first serving cell of the UE, and service frequency of the first serving cell, and the second base station is a serving base station of the first serving cell; and transmitting, if the first base station determines that the UE is self-interfered based on the first information, notification information to the second base station, wherein the notification information is used to negotiate with the second base station to allocate a different resource to the UE.
1. A resource allocation method, wherein a user equipment (UE) accesses a first base station and a second base station, the method comprises: receiving, by the first base station, first information transmitted by the second base station, wherein the first information comprises identification information of the UE, identification information of a first serving cell of the UE, and service frequency of the first serving cell, and the second base station is a serving base station of the first serving cell; and transmitting, if the first base station determines that the UE is self-interfered based on the first information, notification information to the second base station, wherein the notification information is used to negotiate with the second base station to allocate a different resource to the UE.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to the first base station determines that the UE is self-interfered based on the first information, notification information to the second base station, wherein the notification information is used to negotiate with the second base station to allocate a different resource to the UE.
2. The first base station according to claim 1, wherein after transmitting the notification information to the second base station, the processor further implements the step of: receiving a response message from the second base station, wherein the response message is used to indicate the resource allocated by the second base station to the UE.
3. The first base station according to claim 1, wherein the receiving, by the first base station, first information transmitted by the second base station comprises: receiving, by a centralized unit (CU) of the first base station, first information transmitted by the second base station and transmitting the first information to a distributed unit (DU) of the first base station through a first interface, where the first interface is an interface between the CU and the DU.

4. The first base station according to claim 3, wherein the determining, by the first base station, that the UE is self-interfered based on the first information comprising: receiving, by the DU, the first information through the first interface, and determining the self-interference of the UE based on the first information.

5. The first base station according to claim 4, wherein the transmitting the notification information to the second base station comprises: transmitting, by the DU, the notification information to the CU through the first interface; receiving, by the CU, the notification information through the first interface and transmitting the notification information to the second base station.
2. The method according to claim 1, wherein after transmitting the notification information to the second base station, the method further comprise: receiving a response message from the second base station, wherein the response message is used to indicate the resource allocated by the second base station to the UE.
3. The method according to claim 1, wherein the receiving, by the first base station, first information transmitted by the second base station comprises: receiving, by a centralized unit (CU) of the first base station, first information transmitted by the second base station and transmitting the first information to a distributed unit (DU) of the first base station through a first interface, where the first interface is an interface between the CU and the DU.

4. The method according to claim 3, wherein the determining, by the first base station, that the UE is self-interfered based on the first information comprising: receiving, by the DU, the first information through the first interface, and determining the self-interference of the UE based on the first information.

5. The method according to claim 4, wherein transmitting the notification information to the second base station comprises: transmitting, by the DU, the notification information to the CU through the first interface; receiving, by the CU, the notification information through the first interface and transmitting the notification information to the second base station.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to receiving a response message from the second base station, wherein the response message is used to indicate the resource allocated by the second base station to the UE.
6. The first base station according to claim 4, wherein the transmitting the notification information to the second base station comprises: transmitting, by the DU, second information to the CU through the first interface; wherein the second information includes identification information of the UE, identification information of a second serving cell of the UE, and a first resource allocated by the first base station to the UE, the first base station is a serving base station of the second serving cell; receiving, by the CU, the second information through the first interface and transmitting the notification information to the second base station based on the second information.

7. The first base station according to claim 6, wherein after receiving the response message transmitted by the second base station, the processor further implements the steps of: transmitting, by the CU, resource indication information to the DU through the first interface based on the response message, wherein the resource indication information includes the identification information of the UE, the identification information of the second serving cell of the UE, and the resource allocated by the second base station to the UE; receiving, by the DU, the resource indication information through the first interface and allocating the resource to the UE based on the resource indication information.

8. The first base station according to claim 1, wherein the notification information comprises second information, the second information is used to instruct the second base station to allocate a resource different from the first resource to the UE, the second information includes identification information of the UE, and identification information of a second serving cell and a first resource allocated by the first base station to the UE, the first base station is a serving base station of the second serving cell.

10. The first base station according to claim 6, wherein the notification information further comprises a start use time and a stop use time of the first resource.

11. The first base station according to claim 6, wherein the notification information further comprises second indication information, the second indication information is used to indicate that the first resource is a dedicated resource of the UE; or, is used to indicate that the first resource is a common resource of N UEs, the N UEs include the UE, and the N UEs are all in the second serving cell of the UE, and N is a positive integer greater than or equal to 2.
6. The method according to claim 4, wherein transmitting the notification information to the second base station comprises: transmitting, by the DU, second information to the CU through the first interface; wherein the second information includes identification information of the UE, identification information of a second serving cell of the UE, and a first resource allocated by the first base station to the UE, the first base station is a serving base station of the second serving cell; receiving, by the CU, the second information through the first interface and transmitting the notification information to the second base station based on the second information.

7. The method according to claim 6, wherein after receiving the response message transmitted by the second base station, the method further comprises: transmitting, by the CU, resource indication information to the DU through the first interface based on the response message, wherein the resource indication information includes the identification information of the UE, the identification information of the second serving cell of the UE, and the resource allocated by the second base station to the UE; receiving, by the DU, the resource indication information through the first interface and allocating the resource to the UE based on the resource indication information.

8. The method according to claims 1, wherein the notification information comprises second information, the second information is used to instruct the second base station to allocate a resource different from the first resource to the UE, the second information includes identification information of the UE, and identification information of a second serving cell and a first resource allocated by the first base station to the UE, the first base station is a serving base station of the second serving cell.

9. The method according to claims 6, wherein the notification information further comprises a start use time and a stop use time of the first resource.

10. The method according to claims 6, wherein the notification information further comprises second indication information, the second indication information is used to indicate that the first resource is a dedicated resource of the UE; or, is used to indicate that the first resource is a common resource of N UEs, the N UEs include the UE, and the N UEs are all in the second serving cell of the UE, and N is a positive integer greater than or equal to 2.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to transmitting, by the DU, second information to the CU through the first interface; wherein the second information includes identification information of the UE, wherein the notification information further comprises a start use time and a stop use time of the first resource
9. The first base station according to claim 1, wherein the notification information comprises information of the second resource, and the information of the second resource is used to instruct the second base station to allocate a second resource to the UE, the second resource is different from the first resource, and the first resource is the resource allocated by the first base station to the UE.

12. The first base station according to claim 1, wherein the resource comprises at least one of a time slot, a half time slot, a sub-frame, a frame, a physical resource block (PRB), a PRB group, or Bandwidth Part (BWP).

13. The first base station according to claim 1, wherein the first base station is a master serving base station of the UE.

19. The second base station according to claim 14, wherein the resource comprises at least one of: a time slot, a half time slot, a sub-frame, a frame, PRB, a PRB group, or BWP, wherein the second base station is a secondary serving base station of the UE.
11. The method according to claims 1, wherein the notification information comprises information of the second resource, and the information of the second resource is used to instruct the second base station to allocate a second resource to the UE, the second resource is different from the first resource, and the first resource is the resource allocated by the first base station to the UE.

12. The method according to claims 1, wherein the resource comprises at least one of a time slot, a half time slot, a sub-frame, a frame, a physical resource block (PRB), a PRB group, or Bandwidth Part (BWP).

13. The method according to claims 1, wherein the first base station is a master serving base station of the UE.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to wherein the notification information comprises information of the second resource, and the information of the second resource is used to instruct the second base station to allocate a second resource to the UE, the second resource is different from the first resource, and the first resource is the resource allocated by the first base station to the UE.
14. A second base station, comprising: a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the steps of: transmitting, by the second base station, first information to the first base station, wherein the first information includes identification information of the UE, identification information of a first serving cell of the UE, and service frequency of the first serving cell, and the second base station is a serving base station of the first serving cell; receiving, by the second base station, notification information transmitted by the first base station, and the notification information is used to negotiate with the second base station to allocate a different resource to the UE.
14. A resource allocation method, wherein a UE accesses a first base station and a second base station, the method comprises: transmitting, by the second base station, first information to the first base station, wherein the first information includes identification information of the UE, identification information of a first serving cell of the UE, and service frequency of the first serving cell, and the second base station is a serving base station of the first serving cell; receiving, by the second base station, notification information transmitted by the first base station, and the notification information is used to negotiate with the second base station to allocate a different resource to the UE.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to transmitting, by the second base station, first information to the first base station and the second base station is a serving base station of the first serving cell; receiving, by the second base station, notification information transmitted by the first base station, and the notification information is used to negotiate with the second base station to allocate a different resource to the UE
15. The second base station according to claim 14, wherein after allocating, by the second base station, a resource to the UE based on the notification information, the processor further implements the step of: transmitting, by the second base station, a response message to the first base station, wherein the response message is used to indicate the resource allocated by the second base station to the UE.

16. The second base station according to claim 14, wherein the notification information comprises second information, the second information is used to instruct the second base station to allocate a resource different from the first resource to the UE, wherein the second information includes identification information of the UE, the identification information of a second serving cell and a first resource allocated by the first base station to the UE, the first base station is a serving base station of the second serving cell; the allocating, by the second base station, the resource to the UE based on the notification information comprises allocating, by the second base station, a resource different from the first resources to the UE based on the second information.

17. The second base station according to claim 14, wherein the notification information comprises information of the second resource, and the information of the second resource is used to instruct the second base station to allocate a second resource to the UE, the second resource is different from the first resource, and the first resource is the resource allocated by the first base station to the UE; the allocating, by the second base station, the resource to the UE based on the notification information comprises allocating, by the second base station, the second resource to the UE based on the information of the second resource.

18. The second base station according to claim 16, wherein the notification information further comprises a start use time and a stop use time of the first resource.
15. The method according to claim 14, wherein after allocating, by the second base station, a resource to the UE based on the notification information, the method further comprises: transmitting, by the second base station, a response message to the first base station, wherein the response message is used to indicate the resource allocated by the second base station to the UE.

16. The method according to claim 14, wherein the notification information comprises second information, the second information is used to instruct the second base station to allocate a resource different from the first resource to the UE, wherein the second information includes identification information of the UE, the identification information of a second serving cell and a first resource allocated by the first base station to the UE, the first base station is a serving base station of the second serving cell; the allocating, by the second base station, the resource to the UE based on the notification information comprises allocating, by the second base station, a resource different from the first resources to the UE based on the second information.

17. The method according to claim 16, wherein the notification information further comprises a start use time and a stop use time of the first resource.

18. The method according to claim 14, wherein the notification information comprises information of the second resource, and the information of the second resource is used to instruct the second base station to allocate a second resource to the UE, the second resource is different from the first resource, and the first resource is the resource allocated by the first base station to the UE; the allocating, by the second base station, the resource to the UE based on the notification information comprises allocating, by the second base station, the second resource to the UE based on the information of the second resource.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to transmitting, by the second base station, a response message to the first base station, wherein the response message is used to indicate the resource allocated by the second base station to the UE.


	With respect to claims, the Pending Application varied the scope of the application by eliminating terms “resource allocation method, wherein a user equipment (UE) accesses a first base station and a second base station”
	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 




Allowable Subject Matter
1. 	Claims 1-20 are rejected under a non-statutory double patenting rejection but would be allowable if a Terminal Disclaimer is filed and approved which would overcome the non-statutory double patenting rejection set forth herein. 
As to Independent Claims 1, 14, and 20 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Centonza et al. US 20150349908, Lin et al. US 20130267230, and Imamura et al. US 20140177531 do not render obvious in combination with other limitations in the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 28, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477